Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547. AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PUR YEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE                         2-
                                             rch S, 2015
                                           March's,


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-13-00617-CV
         Trial Court Case Number:    D-1 -GN-07-004216

Style:    Vista Medical Center Hospital
          v. Texas Department of Insurance, Division of Workers' Compensation; and Texas
          Mutual Insurance Company


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

       Plaintiffs exhibit 1 (CD, administrative record) and Court's exhibit 1 (list of cases set for
hearing 5/30/13).




                                                     Very truly yours,




                                                     Jeffrey D. Kyle, Clerk

                                                    Filed In The District Court
                                                     of Travis County, Texas

                                                           MAR 1 2 2015
                                                    At                            M.
                                                    Velva L. Price, District Clerk